Citation Nr: 0914351	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  08-05 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at U.C. Hospital for treatment from 
June 19, 2005 to June 21, 2005.  

(The issues of whether new and material evidence had been 
received to reopen the claims for service connection for a 
lumbar spine disability and a left knee disability, and if 
so, whether service connection is warranted and entitlement 
to service connection for a residual disability to the upper 
and lower extremities due to cold injury are the subject of a 
separate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his ex-spouse. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1955 to 
August 1957.       

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 decision by the Department of 
Veterans Affairs Medical Center (VAMC) in Tampa, Florida, 
that determined that the Veteran was not entitled to payment 
or reimbursement for the cost of private medical expenses 
incurred in June 2005 at U.C. Hospital.        

The Veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in January 2009.  A 
transcript of the hearing is associated with the Veteran's 
claims folder. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed regarding the Veteran's 
claim for reimbursement of unauthorized medical expenses 
incurred in June 2005 at U.C. Hospital.  The claims for 
reimbursement were denied under the provisions of 38 U.S.C.A. 
§ 1725.  

The Veteran asserts that his claim for reimbursement of 
unauthorized medical expenses incurred in June 2005 at U.C. 
Hospital should be granted because on June 19, 2005, a VA 
hospital was not capable of admitting him.  The Veteran 
contends that on June 19, 2005, he experienced chest pain and 
his spouse called an ambulance.  He and his ex-wife assert 
that the emergency responders told them that they could not 
bring the Veteran to the VA hospital in Tampa because the 
hospital was on stand-by and they would bring the Veteran to 
U.C. Hospital.  See the Veteran's and his ex-wife's testimony 
before the Board in January 2009.  Records from the U.C. 
Hospital note that the Veteran informed U.C. Hospital that he 
had gone to the VA hospital the night before and the VA sent 
him to U.C. hospital because the VA hospital was full.  

The VAMC indicates that VA facilities were reasonably 
feasible on that date and the claim for reimbursement was 
denied on that basis.  Transfer records or other 
administrative records from the VA hospitals in Tampa and Bay 
Pines showing that such hospitals were capable of admitting 
the Veteran are not of record.  Of record are handwritten 
notations from the Chief Medical Officer at the VAMC in Tampa 
which indicate that documentation that the VA hospital sent 
the Veteran to U.C. Hospital on June 19, 2005 was not found.  
See the August 2007 decision from the Chief Medical Officer.  
It is not clear from this statement what records were 
considered or reviewed.  There is no documentation in the 
claims file which establishes that a VA facility was capable 
of accepting the transfer and providing the necessary 
treatment to the Veteran on June 19, 2005.     

The Board finds that additional development is necessary to 
determine whether a VA facility was actually capable of 
accepting the Veteran's transfer on that date.  The VAMC 
should submit information including records and documentation 
which set forth or address whether a VA facility was capable 
of accepting transfer of the Veteran on June 19, 2005.  Also, 
the VAMC should make an attempt to obtain any ambulance or 
EMT transfer or medical records from the emergency responders 
who transferred the Veteran to the U.C. Hospital on June 19, 
2005.  The VAMC should contact the Veteran and ask the 
Veteran to provide the appropriate authorizations so these 
records can be obtained from U.C. Hospital or from the 
emergency responders.   

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Ask the VA facility in Tampa to 
provide any administrative records 
pertaining to any request to transfer the 
Veteran to the VA facility on June 19, 
2005 and whether the facility was capable 
of accepting the transfer on June 19, 
2005, including whether there was a bed 
available for the Veteran at the VA 
facility on June 19, 2005.  
Administrative records include, but are 
not limited to, any records of phone 
calls from the emergency responders and 
U.C. Hospital received at the VA facility 
and the content of those phone calls as 
well as any records of number of beds 
available for the appropriate treatment 
on June 19, 2005.  The number of beds 
available on June 19-21, 2005, should be 
ascertained, if possible.

2.  Contact the Veteran and ask the 
Veteran to provide the appropriate 
authorizations so the transfer and/or 
medical records from the emergency 
responders who transferred the Veteran to 
the U.C. Hospital on June 19, 2005 can be 
obtained from U.C. Hospital and/or from 
the emergency responders.  Obtain any 
such records.

3.  Readjudicate the claim for 
entitlement to reimbursement for the cost 
of unauthorized private medical expenses 
incurred from June 19 to 21, 2005 at U.C. 
Hospital.  If the decision remains 
adverse, issue a Supplemental Statement 
of the Case and allow the appropriate 
amount of time for response.  The case 
should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

